         Case 1:04-cr-00685-LAP Document 76 Filed 03/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



RICHIE BERMUDEZ,
                                             No. 16 Civ. 5356 (LAP)
                  Petitioner,
                                             No. 04 Cr. 00685 (LAP)
              -versus-
                                                       ORDER
UNITED STATES OF AMERICA,

                  Respondent.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

      The Court has received Mr. Bermudez’s letter request [dkt.

no. 19] for an extension of time to supplement the record in his

pending § 2255 petition.         In light of Judge Freeman’s issuing a

Report and Recommendation [dkt. no. 20], Mr. Bermudez’s request

is   denied    without    prejudice    to   renewal.      Mr.   Bermudez   is

directed to the Report and Recommendation for the time in which

to file objections to the Report and Recommendation.



SO ORDERED.


Dated:    March 30, 2020
          New York, New York


                                            ____________________________
                                            LORETTA A. PRESKA
                                            Senior U.S. District Judge
